t c summary opinion united_states tax_court kevin and deborah keith petitioners v commissioner of internal revenue respondent docket no 5757-05s filed date stephen g bresset for petitioner kristina l rico for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be cited as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty the issues for decision are whether petitioners realized cancellation_of_indebtedness_income as a result of a foreclosure proceeding involving their residence and if so whether the underpayment_of_tax required to be shown on petitioners’ federal_income_tax return is a substantial_understatement_of_income_tax background some of the facts have been stipulated and are so found petitioners are married to each other their joint federal_income_tax return was timely filed at the time the petition was filed they resided in pennsylvania in petitioners purchased a parcel of land in tobyhanna pennsylvania for the purpose of constructing a house to be used as the family residence the property petitioners financed the purchase of the land and or the construction of the house through a dollar_figure loan the loan from america’s wholesale lender now know as countrywide home loans inc countrywide the loan was evidenced by a note and secured_by a mortgage on the property each dated date petitioners apparently defaulted on their obligation to repay the loan according to the terms of the note as a result on date foreclosure proceedings were initiated by countrywide and on date the property was seized from petitioners pursuant to a writ of execution on date the property was sold for dollar_figure to third-parties at the time the foreclosure proceeding was initiated the principal balance on the loan was dollar_figure in accordance with pennsylvania procedures in such matters for purposes of the foreclosure proceeding the property was valued pursuant to a broker’s price opinion in a range from dollar_figure to dollar_figure depending upon the marketing time countrywide’s recovery on the note as a result of the foreclosure proceeding is not known to the extent that it received less than petitioners owed the company although entitled to do so under pennsylvania law did not seek a deficiency judgment against petitioners as countrywide viewed the matter following the foreclosure proceeding petitioners owed the company dollar_figure computed by subtracting the lower range of the broker’s price opinion that is dollar_figure from the amount of principal on the loan then outstanding that is dollar_figure because countrywide did not seek a deficiency judgment against the phrase marketing time as used in the valuation report is not familiar to the court and neither party offered an explanation as to what it means petitioners the company was precluded under state law from collecting that amount as evidenced in a form 1099-c cancellation of debt issued to petitioners by countrywide dollar_figure of the debt originating from the loan was forgiven during immediately preceding the foreclosure of the mortgage petitioners had assets totaling dollar_figure and liabilities totaling dollar_figure petitioners did not include any amount of cancellation_of_indebtedness_income on their return in the notice_of_deficiency respondent increased petitioners’ income by the amount reported as cancellation of indebtedness on the form 1099-c other adjustments made in the notice_of_deficiency have been agreed to by the parties discussion in general the term income as used in the internal_revenue_code means income from any source including income from the discharge_of_indebtedness sec_61 348_us_426 in this case during the year in issue countrywide forgave dollar_figure of the debt owed to it by petitioners as a result of the loan according to respondent that amount is includable in petitioners’ the stipulated amount shown for assets includes the value of the residence at dollar_figure income petitioners claim that they were insolvent at the time of the discharge and therefore the amount of debt forgiven is excludable from their income see sec_108 for purposes of sec_108 the term insolvent means the excess of liabilities over the fair_market_value of assets as determined immediately before the discharge sec_108 respondent acknowledges that petitioners were insolvent to the extent of dollar_figure immediately before the discharge nevertheless relying upon an inapplicable regulation and precedent from a case superseded by the enactment of sec_108 respondent argues that in order to qualify for the insolvency_exception the taxpayer must be insolvent both immediately before and immediately after the discharge_of_indebtedness respondent points out that petitioners have failed to establish that they were insolvent immediately following the discharge and argues that the provisions of sec_108 do not apply petitioners’ financial status immediately after the discharge although disputed by the parties is simply put not relevant turning our attention to petitioners’ financial status immediately before the discharge and otherwise ignoring variou sec_4 sec_108 was amended by the bankruptcy_tax_act_of_1980 publaw_96_589 94_stat_3389 of the parties’ positions that we find to have no merit we make the following findings regarding petitioners’ financial status immediately before the discharge the fair_market_value of the property subject_to the foreclosure proceeding was dollar_figure per stipulation of the parties petitioners had other assets totaling dollar_figure per stipulation of the parties petitioners’ liability to countrywide was not less than dollar_figure per stipulation of the parties and petitioners’ other liabilities totaled not more than dollar_figure liabilities substantiated per stipulation of the parties plugging these amounts into the equation contemplated by the statute we find as respondent acknowledges in his brief that immediately before the discharge petitioners’ liabilities exceeded their assets by dollar_figure and therefore within the meaning of sec_108 petitioners were insolvent to that extent for purposes of sec_108 sec_108 limits the exclusion provided in sec_108 to the amount by which the taxpayer is insolvent applying the dollar_figure exclusion against the dollar_figure discharged results in dollar_figure that is includable in petitioners’ income as a result of the discharge of their indebtedness to countrywide respondent imposed a sec_6662 accuracy-related_penalty upon the ground that the underpayment_of_tax required to be shown on petitioners’ return is a substantial_understatement_of_income_tax considering the foregoing the understatement will be far less than the amount required for the imposition of the penalty see sec_6662 respondent’s imposition of the sec_6662 accuracy-related_penalty is rejected to reflect the foregoing decision will be entered under rule
